Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high loft" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "high loft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what degree of loft would be considered high and therefore the scope of the claims is indefinite.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 9-10, 16-17, 20  is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobs et al, U.S. Patent No. 5,810, 954.
Jacobs et al discloses a fabric laminate suitable for use in diapers and hygiene products comprising crimped multicomponent spunbond layers and a meltblown layer between the spunbond layers.  See col. 1, lines 18-25; col. 6, lines 33 – 51; col.7, lines 45-60; col. 8, lines 1-20.  The layers can be bonded by pattern bonding wherein the pin density of the bonding pins are 50-400 pins per square inch, which encompasses the claimed range of 20-30 dots per square centimeter,  and the bond area is 12-19%.  See col. 12, lines 30-32.  The meltblown fibers are preferably microfibers having a diameter of less than 10 um.  See col. 5, lines 1-4.  Jacobs also discloses the claimed method of making the fabric.  See examples.  Basis weights for the layers can be from 3-400 gsm.  
Jacobs does not disclose the claimed meltblown efficiency of the fabric, which is hydrostatic head of the fabric, expressed in millimeters and tested according to WSP80.6, divided by basis weight of the meltblown nonwoven layer, expressed in grams per square meter, is higher than 100 mm/gsm.
  However, since the instant specification discloses that the improved barrier properties are due to the use of the crimped spunbonded filaments, and since Jacobs teaches the same structure, it is reasonable to expect that the material of Jacobs will have the claimed properties, since like materials must have like properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Claim(s) 1,7,8,9,10,20 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold et al, WO 02/18693.
Arnold et al discloses at page 20, lines 17- page 21, line 2 an integrated nonwoven laminate material having a meltblown microfiber layer positioned between two multicomponent crimped spunbonded layers, wherein the meltblown layer has fibers with an average diameter of about  microns and wherein the microfiber layer comprises 8.6% of  the weight of the laminate.  Arnold also discloses the process steps as claimed.  See page 15, line 13 to page 17, line 6 as well as figure 10. 
Arnold does not disclose the claimed meltblown efficiency of the fabric, which is hydrostatic head of the fabric, expressed in millimeters and tested according to WSP80.6, divided by basis weight of the meltblown nonwoven layer, expressed in grams per square meter, is higher than 100 mm/gsm.  
However, since the instant specification discloses that the improved barrier properties are due to the use of the crimped spunbonded filaments, and since Arnold teaches the same structure, it is reasonable to expect that the material of Arnold will have the claimed properties, since like materials must have like properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


Claims 8,11-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Westwood, U.S. Patent Application Publication No. 2010/0222755.
Jacobs discloses an SMS laminate as set forth above.
Jacobs differs from the claimed invention because it does not disclose the claimed fiber diameters, the backsheet and the presence of the superabsorbent particles.
However, Westwood discloses that it was conventional to form diapers so that they comprised a topsheet, absorbent core and impermeable backsheet which comprises an SMS laminate and which includes superabsorbent in the core and an impermeable backsheet. Westwood also teaches fiber diameters of 0.1-250 um for the spunbond and meltblown fibers. See paragraphs 0018, 0019, 0021, 0027, 0104, 0105.
Therefore, it would have been obvious to have incorporated the SMS laminate of Jacobs using fibers having the diameters as taught by Westwood into absorbent articles having backsheets and superabsorbent particles as taught by Westwood, in view of the teachings of Jacobs that the SMS laminates are useful in diapers and hygiene products.  Since both of the spunbond layers in Jacobs are crimped, they will necessarily meet the structure as claimed.
With regard to the particular size of the discrete dots of the bond, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al, U.S. Patent No. 5,810, 954.
Jacobs discloses a laminate as set forth above.  
Jacobs does not disclose the claimed dot size.  However, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. Applicant argues that the instant specification at least at paragraphs 0009, 0022, and 0023 provide detailed description of the term “high loft”.  However, the cited portions of the specification describe particular spunbonded fibers, but do not define the term high loft in terms of the fabric, i.e., what fabrics would have a loft which would be included in or excluded by the limitation of “high loft”.  Therefore, the rejection is maintained as the metes and bounds of the claim are not clear.
Applicant argues that the applied references do not disclose the meltblown efficiency as claimed.  However, since the instant specification states that the improvement in barrier properties in the claimed SMS laminate is due to the presence of crimped spunbonded filaments, it is reasonable to expect that the applied art which also include crimped spunbonded filaments and otherwise anticipate the claimed structure would also have the claimed meltblown efficiency property in view of the fact that the structures are identical and like materials must have like properties.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789